Allowable Subject Matter
Claims 26-48 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 26 stating “a cross-section of the microelectronic assembly, taken perpendicular to the surface of the first multi-layer structure, includes the first die between a first set of multiple conductive pillars and a second set of multiple conductive pillars, the conductive pillars are between the first multi-layer structure and the second multi-layer structure, the first die is at least partially between the second die and the first multi-layer structure, the second die includes conductive contacts at its bottom face, and the conductive contacts are coupled to the second multi-layer structure by solder, and the second die is a memory die”; and of claim 36 stating “the first die includes a first side face, a first conductive pillar is spaced apart from the first side face, a second conductive pillar is spaced apart from the first conductive pillar, and the first conductive pillar is between the second conductive pillar and the first side face, the first die includes a second side face, a third conductive pillar is spaced apart from the second side face, a fourth conductive pillar is spaced apart from the third conductive pillar, and the third conductive pillar is between the fourth conductive pillar and the second side face, the first conductive pillar, the second conductive pillar, the third conductive pillar, and the fourth conductive pillar are between the first multi-layer structure and the second multi-layer structure, the first die is at least partially between the second die and the first multi-layer structure, the second die includes conductive contacts at its bottom face, and the conductive contacts are coupled to the second multi-layer structure by solder, and the second die is a memory die”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894